Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Margaret W. Reaves appeals the district court’s order granting the defendant’s motion to dismiss pursuant to Federal Rule of Civil Procedure 12(b)(6) and dismissing the action as barred by the doctrine of res judicata. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Reaves v. Seterus, Inc., No. 5:15-cv-00387-FL, 2015 WL 6157322 (E.D.N.C. Oct. 19, 2015). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.